Citation Nr: 1743887	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.A.G.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The appellant was a member of the Pennsylvania Army Reserve National Guard from July 1978 to October 1986 and from November 1987 to November 1991.  He had an initial period of active duty for training (ACDUTRA) from July 16, 1978 to September 6, 1978, with additional periods of ACDUTRA, including from July 11, 1982 to July 24, 1982, and from July 23, 1983 to August 6, 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for PTSD.

In October 2011, the appellant testified at a Board hearing at the RO before a Veterans Law Judge.  A transcript of that hearing is of record.  

In an April 2014 decision, the Board reopened the claim and remanded it for further development.  In November 2016, the Board again remanded the matter for failure to comply with its April 2014 remand directives.  As discussed below, another remand of this matter is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2017 letter sent to his last address of record, the Board advised the appellant that because the Veterans Law Judge who had presided over the October 2011 hearing was no longer employed by the Board, he was entitled to request another hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim).  The record reflects that the July 2017 letter was returned by postal authorities as undeliverable.  There is no other alternative address of record.  

A claimant has a duty to keep VA informed of his whereabouts.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If he does not do so VA has no burden "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The appellant is advised that absent a further hearing request, the Board will therefore proceed with consideration of his appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2016 remand, the Board directed the AOJ to schedule the appellant for a VA medical examination for the purpose of obtaining an opinion as to the etiology of his current psychiatric disability.  Noting prior difficulties in locating the appellant, the Board remand instructed the AOJ to obtain a medical opinion regarding the nature and etiology of the appellant's psychiatric disabilities, regardless of whether he appeared for the VA examination.

Pursuant to the Board's remand instructions, in January 2017, the appellant was scheduled for a VA examination, but failed to appear.  An April 2017 VA Form 21-0820, Report of General Information, shows that the AOJ attempted to call the appellant to determine why he failed to appear, but the appellant did not answer the call and a voice mail message requesting a return call was left.  When the appellant did not return the call, the following day, another call was made.  A subsequent VA Form 21-0820, Report of General Information, shows that the AOJ was unsuccessful in making contact with the appellant.  The case was then returned to the Board.  

Although the appellant failed to appear for the January 2017 examination without explanation, the Board's November 2016 remand directives instructed the AOJ to obtain an opinion even if the appellant did not report for the examination.  No medical opinion was completed.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a medical opinion from an appropriate medical professional to determine the nature and etiology of any current psychiatric disability.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review.

After reviewing the record, the examiner should delineate all current psychiatric disorders.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified acquired psychiatric disorder manifested in or is otherwise related to the Veteran's periods of ACDUTRA.  

If a diagnosis of PTSD is appropriate, the examiner should specify the stressors(s) that caused the PTSD.  In this regard, the examiner should review the November 2014 PTSD Stressor Verification Review memorandum prepared by the JSRRC Coordinator.

To the best of his/her ability, the examiner must reconcile all previous psychiatric diagnoses documented in the records and offer an opinion as to the onset date of the Veteran's psychiatric condition(s), if any.

If an opinion cannot be provided without resort to speculation, the examination must explain why such an opinion would be speculative.

3.  After undertaking any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case and given an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




